--------------------------------------------------------------------------------


 

Exhibit 10.43


AMENDMENT NO. 11
TO THE
ENSCO SAVINGS PLAN
(AS REVISED AND RESTATED EFFECTIVE JANUARY 1, 1997)




       THIS AMENDMENT NO. 11, executed this 6th day of November, 2007, and
effective the first day of January, 2008, by ENSCO International Incorporated,
having its principal office in Dallas, Texas (hereinafter referred to as the
"Company").

W I T N E S S E T H:

       WHEREAS, the Company revised and restated the ENSCO Savings Plan (the
"Plan"), effective January 1, 1997, except for certain provisions for which
another effective date was subsequently provided elsewhere in the terms of the
Plan, to (i) incorporate the prior amendments to the Plan, (ii) incorporate such
other provisions as were necessary due to the merger of the Penrod Thrift Plan
and the Dual 401(k) Plan into the Plan, (iii) clarify the definition of "annual
compensation" used for nondiscrimination testing under Sections 401(k) and
401(m) of the Code, and (iv) bring the Plan into compliance with the Internal
Revenue Code of 1986, as amended (the "Code"), as modified by the Small Business
Job Protection Act of 1996, the General Agreement on Tariffs and Trade under the
Uruguay Round Agreements Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Taxpayer Relief Act of 1997, the Internal Revenue
Service Restructuring and Reform Act of 1998, and the Community Renewal Tax
Relief Act of 2000, as well as all applicable rules, regulations and
administrative pronouncements enacted, promulgated or issued since the date the
Plan was last restated;

       WHEREAS, the Company adopted Amendment No. 1 to the revised and restated
Plan, effective January 1, 2002, to reflect the proposed Treasury regulations
(the "Proposed Regulations") issued under Section 401(a)(9) of Code;

       WHEREAS, the Company adopted Amendment No. 2 to the revised and restated
Plan, effective as of January 1, 2002, except as specifically otherwise in
Amendment No. 2, to (i) reflect certain provisions of the Economic Growth and
Tax Relief Reconciliation Act of 2001 ("EGTRRA") which generally became
applicable to the Plan effective as of January 1, 2002, and (ii) constitute good
faith compliance with the requirements of EGTRRA;

       WHEREAS, the Pension and Welfare Benefits Administration of the
Department of Labor issued final regulations establishing new standards for
processing benefit claims of participants and beneficiaries under Section 15.6
of the Plan which have been clarified by further guidance from the Pension and
Welfare Benefits Administration (collectively the "Final Claims Procedure
Regulations");

       WHEREAS, the Proposed Regulations for which the revised and restated Plan
was amended by Amendment No. 1 were replaced by final Treasury regulations that
were issued April 17, 2002 under section 401(a)(9) of the Code relating to
required minimum distributions under Section 15.4 of the Plan (the "Final
Required Minimum Distribution Regulations");


-1-



--------------------------------------------------------------------------------



 



        WHEREAS, the Company acquired Chiles Offshore Inc. ("Chiles"), effective
August 7, 2002, pursuant to a merger agreement among the Company, Chore
Acquisition, Inc. ("Chore"), a wholly-owned subsidiary of the Company, and
Chiles, whereby Chiles was merged with and into Chore, with Chore being the
surviving company and continuing to exist as a wholly-owned subsidiary of the
Company and the successor sponsor to Chiles of the Chiles Offshore Inc. 401(k)
Retirement Savings Plan (the "Chiles 401(k) Plan");

       WHEREAS, the employees of Chiles that continued as employees of a
subsidiary of the Company on and after August 7, 2002 continued to be eligible
to participate in the Chiles 401(k) Plan through September 30, 2002 and then
became eligible to participate in the Plan effective October 1, 2002;

       WHEREAS, the Chiles 401(k) Plan was merged into the Plan effective
October 1, 2002 and the assets of the Chiles 401(k) Plan were transferred on
October 1, 2002 from the trust established pursuant to the Chiles 401(k) Plan to
the trust established pursuant to the Plan;

       WHEREAS, the Company adopted Amendment No. 3 to the revised and restated
Plan, effective as of October 1, 2002, unless specifically provided otherwise in
Amendment No. 3, to, among other things, (i) revise Section 15.6 of the Plan to
provide that the administrator of the Plan shall process benefit claims of
participants and beneficiaries pursuant to the claims procedure specified in the
summary plan description for the Plan which shall comply with the Final Claims
Procedure Regulations, as may be amended from time to time, (ii) reflect the
Final Required Minimum Distribution Regulations by amending Section 15.4 of the
Plan consistent with the Model Amendment provided by the Internal Revenue
Service in Rev. Proc. 2002-29, (iii) permit participation in the Plan on October
1, 2002 (the "Date of Participation") by all employees of Chiles who are both
eligible to participate in the Chiles 401(k) Plan as of September 30, 2002 and
are employed by the Company or a subsidiary of the Company on October 1, 2002,
(iv) provide all employees of Chiles who begin to participate in the Plan as of
the Date of Participation with credit for all actual service with Chiles for
purposes of the eligibility and vesting provisions of the Plan, (v) provide that
any participant in the Chiles 401(k) Plan who has credit under the Chiles 401(k)
Plan for at least three years of vesting service as of the Date of Participation
shall continue to vest under the Plan in his account balance in the Plan
pursuant to the vesting schedule contained in the Chiles 401(k) Plan, (vi)
provide that any participant in the Chiles 401(k) Plan who has credit under the
Chiles 401(k) Plan for two years of vesting service as of the Date of
Participation shall remain 40% vested in his account balance in the Plan but,
subsequent to the Date of Participation, shall continue to vest in his account
balance in the Plan pursuant to the vesting schedule of the Plan, (vii) provide
that any participant in the Chiles 401(k) Plan who has credit under the Chiles
401(k) Plan for one year of vesting service as of the Date of Participation
shall remain 20% vested in his account balance in the Plan but, subsequent to
the Date of Participation, shall continue to vest in his account balance in the
Plan pursuant to the vesting schedule of the Plan, (viii) provide that any
participant in the Chiles 401(k) Plan as of the Date of Participation shall
become fully vested in his account balance in the Plan as of the date he has
both attained age 55 and received credit under the Plan for at least five years
of vesting service, and (ix) provide that any participant in the Chiles 401(k)
Plan as of the Date of Participation shall be eligible for an in-service
withdrawal from the Plan under Section 15.5(c) of the Plan once every six months
after he has attained 59-1/2.


-2-



--------------------------------------------------------------------------------



 



       WHEREAS, the Company adopted Amendment No. 4 to the revised and restated
Plan to retroactively amend the definition of Profit Sharing Entry Date in
Section 1.16 of the Plan to conform the terms of Section 1.16 of the Plan to the
actual operation of the Plan as authorized by Section 2.07(3) of Appendix B to
Rev. Proc. 2002-47;

       WHEREAS, the Company adopted Amendment No. 5 to the revised and restated
Plan to (i) reduce the service requirement to become eligible to participate in
the 401(k) feature of the Plan, (ii) revise the requirements for an election to
participate in the 401(k) feature of the Plan and for subsequent amendments to a
salary reduction agreement, and (iii) increase the maximum deferral percentage
that may be elected under a salary reduction agreement;

       WHEREAS, EGTRRA amended Section 401(a)(31)(B) of the Code to require that
mandatory distributions of more than $1,000 from the Plan be paid in a direct
rollover to an individual retirement plan as defined in Sections 408(a) and (b)
of the Code if the distributee does not make an affirmative election to have the
amount paid in a direct rollover to an eligible retirement plan or to receive
the distribution directly and I.R.S. Notice 2005-5 provides that this provision
becomes effective to the Plan for distributions on or after March 28, 2005;

       WHEREAS, the Company adopted Amendment No. 6 to the revised and restated
Plan (i) effective as of September 1, 2005, to increase the normal retirement
age under the Plan from age 60 to age 65, and (ii) effective as of March 28,
2005, to comply with the provisions of Section 401(a)(31)(B) of the Code, as
amended by EGTRRA and the guidance issued in I.R.S. Notice 2005-5 relating to
the application of the new rules in connection with automatic rollovers of
certain mandatory distributions;

       WHEREAS, the Katrina Emergency Tax Relief Act of 2005 ("KETRA") amended
the Code to immediately authorize tax-favored withdrawals and special provisions
for loans from qualified retirement plans to provide relief relating to
Hurricane Katrina;

       WHEREAS, the Company adopted Amendment No. 7 to the revised and restated
Plan, effective as of October 3, 2005, to provide temporary relief to certain
participants and related individuals affected by Hurricane Katrina in the form
of (i) hardship withdrawals from the Plan, and (ii) modified loan provisions for
certain loans from the Plan;

       WHEREAS, the Gulf Opportunity Zone Act of 2005 amended the Code to expand
the hurricane-related relief provided under KETRA to victims of Hurricane Rita
and Hurricane Wilma;

       WHEREAS, the Company adopted Amendment No. 8 to the revised and restated
Plan to provide temporary relief to certain participants and related individuals
affected by Hurricane Rita and/or Hurricane Wilma in the form of (i) hardship
withdrawals from the Plan, and (ii) modified loan provisions for certain loans
from the Plan;

       WHEREAS, the Company adopted Amendment No. 9 to the revised and restated
Plan, effective January 1, 2007, to reduce the service requirement to become
eligible to participate in the profit sharing feature of the Plan with respect
to employees who are employed or reemployed after December 31, 2006;


-3-



--------------------------------------------------------------------------------



 




       WHEREAS, the Department of Treasury issued final regulations under
Sections 401(k) and 401(m) of the Code which generally became applicable to the
Plan effective as of January 1, 2006 (collectively the "Final 401(k)/401(m)
Regulations");

       WHEREAS, the Company adopted Amendment No. 10 to the revised and restated
Plan (i) effective as of January 1 2006, to reflect the Final 401(k)/401(m)
Regulations and to constitute good faith compliance with the Final 401(k)/(m)
Regulations and (ii) effective as of January 1, 2007, to exclude Carl F. Thorne
from further participation in the profit sharing feature of the Plan; and

       WHEREAS, the Company now desires to adopt this Amendment No. 11 to the
revised and restated Plan, effective January 1, 2008, to (i) clarify that
certain highly compensated employees are not permitted to amend their salary
reduction contribution elections for a year during the year, and (ii) amend the
vesting schedule in Section 14.2 of the Plan;

       NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 11 to the Plan:

       1.  Section 3.1(b)(iii) of the Plan is hereby amended by adding the
following sentence to the end thereof to read as follows:
 

  Notwithstanding the preceding provisions of this Section 3.1(b)(iii) to the
contrary, no Participant who (i) is considered a Highly Compensated Employee for
a Year, and (ii) was invited and actually elected to participate in the ENSCO
2005 Supplemental Executive Retirement Plan (the "2005 SERP") for the plan year
of the 2005 SERP that coincides with that Year by first agreeing pursuant to
Section 3.1(a) to defer to the Plan the maximum Salary Reduction Contribution
rate determined for that Year by the Administrator pursuant to Section 4.4, may
subsequently amend or revoke his Salary Reduction Contribution election under
this Section 3.1(b)(iii) during that Year.
 

  2.  Section 14.2 of the Plan is hereby amended to read as follows:


       Sec. 14.2 Vested Interest. A Participant to whom the provisions of
Section 14.1 are applicable shall be entitled to receive the entire amount then
standing to his credit in his 401(k) Account, his Prior Plan Account, his
Savings Account, his Reinstatement Account, his Rollover Account and his
Transfer Account. In addition, he shall be entitled (as a vested interest) to
receive a percentage of the then balance to his credit in his Employer Account
determined in accordance with the following schedule:
 

           Period of Service in Years            Vested Interest             
          Less than 2 0%                                2 but less than 3
20%                                3 but less than 4 40%                     
          4 but less than 5 60%                                5 but less than 6
80%                                6 or more 100%          


-4-



--------------------------------------------------------------------------------



 




       Notwithstanding the preceding provisions of this Section 14.2, any such
Participant who (i) has credit for a Period of Service of less than six years
before January 1, 2008 and (ii) receives credit for at least one Hour of Service
after December 31, 2007 shall be entitled (as a vested interest) to receive a
percentage of the then balance to his credit in his Employer Account determined
in accordance with the following schedule:
 

           Period of Service in Years            Vested Interest             
          Less than 1 0%                            1 but less than 2
33-1/3%                            2 but less than 3 66-2/3%                 
          3 or more 100%      


If a Participant incurs a forfeiture from his Employer Account pursuant to this
Article XIV and the forfeiture is subsequently reinstated through the
Participant's timely repayment or deemed repayment of the distribution,
thereafter the vested portion of his restored Employer Account shall, until such
time as he may become 100% vested therein or such Employer Account is again
forfeited, be an amount ("X") determined by the formula: X=P(AB+D)-D. For
purposes of applying this formula: P is the vested percentage at the relevant
time; AB is the account balance at the relevant time; and D is the amount of the
prior distribution (or deemed distribution).

       IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this Amendment No. 11 to be executed on the date
first above written.
 

  ENSCO INTERNATIONAL INCORPORATED



By:       /s/ Charles A. Mills                                  
                  
                Charles A. Mills, Vice President







-5-



--------------------------------------------------------------------------------

